Citation Nr: 9910913	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for neuroma and palsy of 
the right ulnar nerve.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for neuroma and palsy of the right ulnar nerve.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's neuroma and palsy of the right ulnar nerve and 
his period of active service.

2.  The veteran's neuroma and palsy of the right ulnar nerve 
with a flexion contract of the third and fourth fingers 
unmistakably existed prior to service.

3.  There is no competent medical evidence of a worsening of 
the veteran's neuroma and palsy of the right ulnar nerve 
during active service.


CONCLUSION OF LAW

The veteran's claim of service connection for neuroma and 
palsy of the right ulnar nerve is not well grounded.  
38 U.S.C.A. §§  1111, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §  1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service.  
Id.; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. 
§ 3.304(b).  In deciding a claim based on aggravation, after 
having determined the presence of a pre-existing condition, 
the Board must assess whether there has been any measurable 
worsening of the disability during service, and, then, 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as opposed to mere symptoms, 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The veteran contends that during basic training he fell while 
running and split his elbow open near the site of a pre-
existing scar.  He stated in his March 1998 hearing that he 
was treated at the field hospital where the laceration was 
sewed up and bandaged.  According to the veteran, the wound 
continued to bleed, and he was admitted to the hospital at 
Ft. Jackson, South Carolina, where his arm was placed in a 
cast and he was approved for discharge from service.  The 
veteran's assertion that he injured his elbow and had 
treatment for the injury during basic training is accepted as 
credible for purposes of determining whether his claim is 
well grounded.  

It was noted on the veteran's enlistment physical examination 
of June 1948 that he had a scar on the right elbow and a 
stiff little finger on the right hand.  Ft. Jackson hospital 
records show that the veteran was admitted to the hospital on 
July 11, 1948, and that he had a history of a pre-service 
July 1947 injury to the right elbow from an automobile 
accident and subsequent surgical repair of a laceration 
resulting from that accident.  The service hospital records 
state that the veteran had experienced flexion contracture of 
the fourth and fifth fingers of the right hand and ulnar 
palsy since the accident.  The contain a diagnosis of 
neuromas of the right ulnar nerve and palsy of the right 
ulnar nerve accidentally incurred in an automobile accident 
on July 5, 1947 near Hernando, Mississippi.  Hospital records 
also note that the veteran had no treatment or change during 
his hospital stay.  The records repeatedly contain the 
notation "EPTS", meaning existed prior to service, in 
reference to the veteran's right ulnar nerve disorder.  The 
veteran's representative argues that because the record 
contains the notation "EPTS-No" in one place, that the 
disorder did not exist prior to service.  However, in looking 
at the service medical records in their entirety, the 
overwhelming evidence contained therein is that the ulnar 
nerve disorder did exist prior to service as marked under the 
appropriate column on the veteran's certificate of disability 
for discharge.  It is also stated on the certificate of 
disability for discharge that the veteran's disorder was not 
aggravated by active service.

The Board finds that some impairment of the right upper 
extremity involving the elbow and little finger was noted on 
the enlistment examination and that the full extent of the 
preservice pathology, as indicated by the scar, flexion  
contracture and ulnar nerve palsy, was clearly established in 
the service medical records.  The question arises whether 
there is any competent evidence that the preservice 
disability underwent an increase in severity or chronic 
worsening during service.  The Board must looked to see 
whether there is competent evidence that an injury during 
service resulted in an increase in underlying pathology 
during service.  

The veteran stated in his hearing that he sought medical 
treatment at the Memphis VA medical center (VAMC) not long 
after service.  In March 1998, the RO requested these records 
be sent, and the Memphis VAMC responded that they had no 
records of treatment of the veteran.  The veteran also stated 
that he received treatment from a private physician shortly 
after service in Kansas, but that the physician was deceased.  
The veteran stated in his hearing that he had recent 
treatment at the Evansville, Indiana VA medical facility.  
The claims file also contains a statement from the veteran 
that he had an electromyography in April 1998 which confirmed 
his ulnar nerve damage.  Recent records of treatment are not 
contained in the claims file but would not affect the outcome 
of this case.

The veteran has not satisfied the elements of a well grounded 
claim.  There is no competent medical evidence of a nexus 
between the veteran's neuroma, flexion contracture, and palsy 
of the right ulnar nerve and his period of active service.  
No medical personnel has suggested that the veteran's 
preservice impairment worsened as a result of anything that 
happened in service.  The veteran has presented no medical 
evidence to link his impairment with any event in service.  
If anything, the veteran may have experienced a temporary 
flare-up of the ulnar nerve disorder during service, and such 
increased symptoms do not constitute a permanent worsening.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

Service connection for neuroma and palsy of the right ulnar 
nerve is denied.



		
	BRUCE N. KANNEE
	Member, Board of Veterans' Appeals



 

